—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered July 16, 1990, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the lineup identification was unduly suggestive because he was the heaviest of the participants. We find that, viewing the totality of the circumstances surrounding the lineup identification, and considering that all of the participants were seated during the viewing which effectively concealed any weight disparity, the lineup was not impermissibly suggestive (see, People v Lundquist, 151 AD2d 505; People v Jackson, 151 AD2d 694).
We find no merit to the defendant’s remaining contention. Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.